DETAILED ACTION
This Office Action is in response to Applicant’s arguments and amendments submitted on January 28, 2022 for Application # 16/909,401 filed on June 23, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claims 1, 2, 4-7, 9, 13, 15, 19 and 20 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. US 2015/0205830 A1 (hereinafter ‘Bastide’) in view of Aaron T. Emigh US 8,886,598 B1 (hereinafter ‘Emigh’) as applied, and further in view of Nickolov et al. US 2009/0276771 A1 (hereinafter ‘Nickolov’).

As per claim 1, Bastide disclose, A system (Bastide: paragraph 0005: disclose a system), comprising: 
at least one data processor (Bastide: paragraph 0005: disclose a system include a processor); and 
at least one memory storing instructions (Bastide: paragraph 0016: disclose memory), which when executed by the at least one data processor, result in operations comprising (Bastide: paragraph 0017 and paragraph 0018: disclose program instructions for carrying out operations): 
querying a metadata data store (Bastide: paragraph 0022: disclose a tag for an object is received and examiner concedes that this prior art is silent on querying a metadata data store and would discuss this limitation below using secondary prior art reference) to retrieve first mapping rule corresponding to a first tag (Bastide: paragraph 0022: disclose a tag for an object is received and Fig. 2A Element 202 and Examiner equates retrieve a tag to receive a tag. Paragraph 0032: disclose the tag relationship is preloaded using a custom curated mapping and a custom curated mapping is a mapping that is managed and customized to map tag terms together) associated with a first resource from a first cloud service provider (Bastide: Paragraph 0032: disclose the tag relationship is preloaded using a custom curated mapping and a custom curated mapping is a mapping that is managed and customized to map tag terms together and it is inherit that cloud should have cloud service provider), the first tag assigning the first resource to one or more categories (Bastide: Paragraph 0033: disclose the relationships are categorized between tags. Paragraph 0026: disclose of comparing the new tag that is received with the existing tags that are stored in the tag lookup table implies that the table is queried to retrieved existing tag ‘first tag’ from the lookup table ‘metadata data store’); 
determining whether a first value of the first tag matches a second value specified by the first mapping rule (Bastide: Paragraph 0026: disclose determining other relationships exist between the new tag ‘second value’ of the existing tags ‘first value of the first tag’ and paragraph 0027: disclose the related is determined based on a mapping defined by a user or users); and 
in response to determining that the first value of the first tag does not match the second value specified by the first mapping rule, updating the first value of the tag to match the second value specified by the first mapping rule (Bastide: Paragraph 0036: disclose the related tags can be modifying ‘update’ the previously existing ‘first’ tag, managing the weight or size of the tags or associate with one another in a predetermined arrangement).
It is noted, however, Bastide did not specifically detail the aspects of
querying a metadata data store as recited in claim 1.
On the other hand, Emigh achieved the aforementioned limitations by providing mechanisms of
querying a metadata data store (Emigh: Col 4 Lines 39-43: disclose retrieving from tag store, which implies that the tag ‘metadata data’ store is being queried).
The motivation for doing so would have been to organize their content in ways that make sense to the user (Emigh: Col 1 Lines 31-34).
It is noted, however, neither Bastide nor Emigh specifically detail the aspects of
tag attributing a utilization of the first resource to a first consumer;
determining, based at least on the first tag, a consumption of the first resource by the first consumer as recited in claim 1.
On the other hand, Nickolov achieved the aforementioned limitations by providing mechanisms of
tag attributing (Nickolov: paragraph 0184: disclose group ‘tag’ of physical servers in the cloudware network allocated for a specified user account and paragraph 0233: disclose configuration file with a tag identifying the appliance property name which is to be mapped to the parameter) a utilization of the first resource to a first consumer (Nickolov: paragraph 0616: disclose resources utilized by the user’s ‘first consumer’ various applications);
determining, based at least on the first tag, a consumption of the first resource by the first consumer (Nickolov: paragraph 0381: disclose metering  selected resource usage ‘consumption’ to report resource usage to billing system and paragraph 0382: disclose users usage to the billing, where examiner equates the user login to a tag that the resource usage is billed).
The motivation for doing so would have been for implementing exchange of computing resources between computing resource providers and computing resource subscribers of a computing network (Nickolov: Abstract).
Bastide, Nickolov and Emigh are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Cloud Management Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Bastide, Nickolov and Emigh because they are both directed to cloud management systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Emigh and Nickolov with the method described by Bastide in order to solve the problem posed.
Therefore, it would have been obvious to combine Emigh and Nickolov with Bastide to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Bastide did not specifically detail the aspects of
determining, based at least on a synchronization profile, a scope of an update; and querying the metadata data store to retrieve the first mapping rule and a second mapping rule within the scope of the update as recited in claim 2.
On the other hand, Emigh achieved the aforementioned limitations by providing mechanisms of
determining, based at least on a synchronization profile (Emigh: Col 3 Line 51: disclose a synchronization specifier), a scope of an update; and querying the metadata data store to retrieve the first mapping rule and a second mapping rule within the scope of the update (Emigh: Col 3 Line 64 – Col 4 Line 1: disclose synchronization specifier are mapped and it is inherit that synchronization needs two data store where one is source and other one is target).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Bastide did not specifically detail the aspects of
determining, based at least on a synchronization profile, a scope of an update; and querying the metadata data store to retrieve the first mapping rule and a second mapping rule within the scope of the update as recited in claim 3.
On the other hand, Emigh achieved the aforementioned limitations by providing mechanisms of
wherein the synchronization profile defines the scope of the update to include one or more tags associated with one or more cloud resources, groups of resources, and/or subscriptions (Emigh: Col 2 Lines 63-64: disclose tags for content element such as media element ‘groups of resources’. Examiner argues that the prior art need to teach only one association with tag due to word “and/or” in the limitation).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Bastide disclose, determining whether a third value of a second tag matches a fourth value specified by the second mapping rule, the second tag associated with a second resource from the first cloud service provider or a second cloud service provider, the second tag assigning the second resource to the one or more categories; and in response to determining that the third value of the second tag does not match the fourth value specified by the second mapping rule, updating the third value of the second tag to match the fourth value specified by the second mapping rule (Bastide: Paragraph 0036: disclose the related tags can be modifying ‘update’ the previously existing ‘first’ tag, managing the weight or size of the tags or associate with one another in a predetermined arrangement. Examiner argues that the teaching of the prior art can be repeatedly applied to multiple tags such as second, third and fourth as discussed in claim 1. The teaching can be repeated for multiple tags).
It is noted, however, neither Bastide nor Emigh specifically detail the aspects of
tag attributing a utilization of the second resource to the second resource to the first consumer or a second consumer as recited in claim 4.
On the other hand, Nickolov achieved the aforementioned limitations by providing mechanisms of
tag attributing a utilization of the second resource to the second resource to the first consumer or a second consumer (Nickolov: paragraph 0184: disclose group ‘tag’ of physical servers in the cloudware network allocated for a specified user account and paragraph 0233: disclose configuration file with a tag identifying the appliance property name which is to be mapped to the parameter and paragraph 0616: disclose resources utilized by the user’s ‘first consumer’ various applications).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 4 above. 
It is noted, however, neither Bastide nor Emigh specifically detail the aspects of
 tracking, based at least on a price of the first resource and the consumption of the first resource by the first consumer, a cost associated with providing the first resource to the first consumer as recited in claim 5.
On the other hand, Nickolov achieved the aforementioned limitations by providing mechanisms of
tracking, based at least on a price of the first resource and the consumption of the first resource by the first consumer, a cost associated with providing the first resource to the first consumer (Nickolov: paragraph 0381: disclose metering  selected resource usage ‘consumption’ to report resource usage to billing system and paragraph 0382: disclose users usage to the billing, where examiner equates the user login to a tag that the resource usage is billed).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bastide disclose, interacting with an application programming interface (API) of the first cloud service provider to determine whether the first value of the first tag matches the second value specified by the first mapping rule (Bastide: Paragraph 0046: disclose computer system interface ‘API’ with in conjunction with the tag cloud management and paragraph 0026: disclose determining other relationships exist between the new tag ‘second value’ of the existing tags ‘first value of the first tag’ and paragraph 0027: disclose the related is determined based on a mapping defined by a user or users).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bastide disclose, interacting with an application programming interface (API) of the first cloud service provider (Bastide: Paragraph 0046: disclose computer system interface ‘API’ with in conjunction with the tag cloud management) to update the first value of the first tag to match the second value specified by the first mapping rule (Bastide: Paragraph 0036: disclose the related tags can be modifying ‘update’ the previously existing ‘first’ tag, managing the weight or size of the tags or associate with one another in a predetermined arrangement).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bastide disclose, wherein the one or more categories include a deployment environment, a cost center, an application, a compliance requirement, an owner, a contact person, a team, a budget, and/or an optimization schedule (Bastide: Paragraph 0033: disclose categories to group of items or objects such as group of products ‘deployment environment’. Examiner equates group of products to deployment environment, since the any group of items can be categorized. Examiner argues that the prior art need to teach only one association with tag due to word “and/or” in the limitation).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Bastide did not specifically detail the aspects of
receiving, from a client, a request to update the first value to the first tag to the second value; and responding to the request by at least modifying the first mapping rule as recited in claim 9.
On the other hand, Emigh achieved the aforementioned limitations by providing mechanisms of
receiving, from a client, a request to update the first value to the first tag to the second value; and responding to the request by at least modifying the first mapping rule (Emigh: Col 3 Lines 51-55: disclose a user interface ability to edit ‘update’ one or more synchronization specification and examiner argues that modifying first mapping rule can be done provided through user interface).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 1 and 9 above. In addition, Bastide disclose, wherein the first value of the first tag is updated to the second value in response to a change to a product including the first cloud resource (Bastide: Paragraph 0036: disclose the related tags can be modifying ‘update’ the previously existing ‘first’ tag, managing the weight or size of the tags or associate with one another in a predetermined arrangement. Examiner equates change to a product including the first cloud resource to predetermined arrangement).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claims 1 and 9 above. In addition, Bastide disclose, wherein the first value of the first tag is updated to the second value in response to the first cloud resource being reconfigured for a different consumer (Bastide: Paragraph 0036: disclose the related tags can be modifying ‘update’ the previously existing ‘first’ tag, managing the weight or size of the tags or associate with one another in a predetermined arrangement. Examiner equates change to a product including the different consumer to predetermined arrangement).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Bastide did not specifically detail the aspects of
wherein the metadata data store is queried by at least executing a stored procedure, wherein the stored procedure is stored at the metadata data store, and wherein the stored procedure includes one or more database statements configured to retrieve, from the metadata data store, the second value specified by the first mapping rule corresponding to the first tag as recited in claim 12.
On the other hand, Emigh achieved the aforementioned limitations by providing mechanisms of
wherein the metadata data store is queried by at least executing a stored procedure, wherein the stored procedure is stored at the metadata data store, and wherein the stored procedure includes one or more database statements configured to retrieve, from the metadata data store, the second value specified by the first mapping rule corresponding to the first tag (Emigh: Col 4 Lines 39-43: disclose retrieving from tag store, which implies that the tag ‘metadata data’ store is being queried and Bastide teaches paragraph 0046: disclose computer system interface ‘API’ with in conjunction with the tag cloud management).

As per claim 13, Bastide disclose, A computer-implemented method (Bastide: Paragraph 0021: disclose computer implemented process ‘method’), comprising: 
remaining limitations in this claim 13 are similar to the limitations in claim 1. Therefore, examiner rejects the remaining limitations in claim 13 under the same rationale as claim 1.

As per claim 14, limitations of this claim are similar to claims 1, 2 and 3. Therefore, examiner rejects claim 14 limitations under the same rationale as claims 1, 2 and 3.

As per claim 15, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 15 limitations under the same rationale as claim 4.

As per claim 16, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 6.

As per claim 17, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 7.

As per claim 18, limitations of this claim are similar to claim 8. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 8.

As per claim 19, limitations of this claim are similar to claims 9, 10 and 11. Therefore, examiner rejects claim 19 limitations under the same rationale as claims 9, 10 and 11.

As per claim 20, Bastide disclose, A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations (Bastide: Paragraph 0006: disclose computer readable storage medium), comprising: remaining limitations in this claim 20 are similar to the limitations in claim 1. Therefore, examiner rejects the remaining limitations in claim 20 under the same rationale as claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. US 9,910,918 B2 disclose “Presenting tags of a tag cloud in a more understandable and visually appealing manner”
US Pat. US 10,594,730 B1 disclose “Policy tag management”
US Pub US 2020/0242077 A1 disclose “Methods and Systems for Metadata Tag Inheritance Between Multiple Storage Systems”
US Pub US 2020/0242078 A1 disclose “	METHODS AND SYSTEMS FOR METADATA TAG INHERITANCE BETWEEN MULTIPLE FILE SYSTEMS WITHIN A STORAGE SYSTEM”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159